Citation Nr: 1145126	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to a qualifying chronic disability (undiagnosed illness). 

2.  Entitlement to service connection for memory loss, to include as due to a qualifying chronic disability (undiagnosed illness). 

3.  Entitlement to service connection for joint pain/body aches, to include as due to a qualifying chronic disability (undiagnosed illness).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1985 to September 1985 and from December 1988 to January 1992.  The second period of service included service in the Southwest Asia Theater of operations during the Persian Gulf War.  His awards and decorations include the Combat Medic Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing held at the RO in January 2008 and before the undersigned Acting Veterans Law Judge in July 2011.  The Board previously remanded the case in October 2008, October 2009, and in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, as the Veteran has yet to be scheduled for a VA examination subsequent to written notice at his correct mailing address, pursuant to Stegall, a remand for compliance with the directives of the Board's prior Ocotber 2009 remand is warranted.   

In the October 2009 Board remand, the Board determined that although the Veteran was examined in May 2007, the duty to assist in this case included another medical examination and opinion, in order to provide an overview of what appears to be a very complicated medical picture and to determine the current nature and etiology of his fatigue, memory loss, and joint pain/body aches.  A review of the claims file and the July 2011 Board hearing transcript reflects that VA attempted to schedule the Veteran for a VA examination, in accord with the remand directives, however, the notices were mailed to an incorrect address.  Therefore, the Veteran's claim should be remanded once more in order for the Veteran to be properly notified and scheduled for a VA examination.  The Board notes that the Veteran's correct mailing address, as confirmed by the Veteran at his July 2011 Board hearing, is 801 Beckleymeade Avenue, Apartment #1512, Dallas Texas 75232.  

The Board notes that the duty to assist is not a one-way street, or a blind alley, and the Veteran must be prepared to cooperate with the VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in a denial of his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

Upon remand, the Veteran should also be asked to identify any outstanding private treatment records and provide authorization for VA to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, all records of medical treatment for the Veteran's fatigue, memory loss, and joint pain/body aches, should be requested.  The Veteran should be asked to supply the names, addresses, and approximate dates of treatment for any private medical care provider.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination by an appropriate physician, at a VA medical facility to determine whether he has chronic fatigue syndrome; and whether his fatigue, memory loss, and joint pain/body aches are due to an undiagnosed illness.  

All tests and studies deemed necessary by the examiner should be performed (if diagnostic testing and or specialist consultations is deemed to be necessary by the examiner, such should be accomplished).   

Based on a review of the claims file, including the service treatment records, VA outpatient treatment records, to specifically include an August 2000 VA treatment record which shows that the Veteran reported since the Gulf War he has experienced significant body aches, joint pain, fatigue, and memory problems, and the report of a May 2007 VA examination, the examiner is requested to determine: 

a) whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed chronic fatigue syndrome, memory loss, and joint pain/body aches are etiologically related to any incident of the Veteran's active service, including the Veteran's reports of chemical exposure during combat operations.  

b) and whether it is at least as likely as not that the Veteran's complaints of fatigue, memory loss, and joint pain/body aches are signs or symptoms of an undiagnosed illness that became manifest during military service in the Southwest Asia. 

A complete rationale should be provided for all expressed opinions. 

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner(s) should clearly outline the rationale for any opinion or conclusion expressed.  

3.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating each claim for service connection, all applicable theories of entitlement to service connection should be considered, to include direct service connection or due to undiagnosed illness, as appropriate.  If the decision remains unfavorable to the Veteran, in whole or in part, a supplemental statement of the case (SSOC) should be prepared.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


